Citation Nr: 1037856	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  05-20 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left foot and ankle 
disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a gynecological 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and her former spouse


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active military service from August 1981 to March 
1984 and from August 1989 to February 1990.  She had multiple 
periods of active duty for training (ACDUTRA) from 1991 through 
1994, and in 2001.  Additionally, she has served in the Army 
Reserve, both between her two periods of active service and after 
her second period of active service.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied the benefits sought.  In January 2007, the Board remanded 
this matter in order to schedule a hearing for the Veteran.  In 
April 2007, the Veteran testified at a Travel Board hearing 
before a Veterans Law Judge.  In August 2007, the Board remanded 
this matter for further evidentiary development.  

In October 2009, the Veteran was apprised of the fact that the 
Veterans Law Judge from her April 2007 Travel Board hearing was 
no longer at the Board, and she was given the opportunity to have 
a new hearing.  The Veteran indicated she wanted another hearing, 
and in December 2009 the Board remanded this matter in order to 
schedule such hearing.  In April 2010 she testified at a Travel 
Board hearing, at the RO, before the undersigned Veterans Law 
Judge.  

With regard to the August 2007 Board remand, the Board is 
satisfied that there has been substantial compliance with the 
remand directives set out in August 2007 as pertains to the three 
issues on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

Received in July 2010 from the Veteran, after the December 2009 
hearing, were copies of recent VA treatment records, dated in 
June 2010, and showing recent treatment and diagnoses related to 
her left foot and ankle and low back disorders.  The Board notes, 
however, that she did not submit an appropriate waiver along with 
these treatment records, which have not been reviewed by the RO, 
and which may be pertinent to those issues on appeal.  Thus, 
without an appropriate waiver, the Board may not consider the 
evidence in the first instance and remand is necessary to correct 
the due process error.  This potentially pertinent evidence must 
be referred to the RO for consideration in the first instance.  
38 C.F.R. § 20.1304(c).  The Board also notes that such treatment 
records are not pertinent to (and do not in any way reference) 
the claim for service connection for a gynecological disorder; 
thus, that issue will be considered herein.

The issues of entitlement to service connection for a left foot 
and ankle disorder and a low back disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent evidence of record is against 
a finding that the Veteran has a current gynecological disorder 
that may be related to her active military service.




CONCLUSION OF LAW

A gynecological disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or fails 
to show, on the claim.  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of proving 
that such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  However, the U.S. Supreme Court (Sup. 
Ct.) has recently reversed that decision, finding it unlawful in 
light of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall take 
due account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has failed to 
meet the first requirement of 38 C.F.R. § 3.159(b) by not 
informing the claimant of the information and evidence necessary 
to substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the judicial 
process, and determinations on the issue of harmless error should 
be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in May 2004 and August 2007 that 
fully addressed the notice elements.  These letters informed her 
of what evidence was required to substantiate the claim and of 
her and VA's respective duties for obtaining evidence.  The 
Board also notes that in correspondence dated in February 2007, 
August 2007, and March 2010, the Veteran was advised of how 
disability ratings and effective dates are assigned.  See Dingess 
v. Nicholson, supra.  Moreover, she has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this case.  
See Sanders v. Nicholson, supra.  Thus, the Board concludes that 
all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained her 
VA and private treatment records to the extent available.  Also, 
in November 2008 she underwent a VA examination to determine the 
probable etiology of any gynecological disorder.  The Board finds 
that this VA examination was adequate, and included a review of 
the claims folder and a history obtained from the Veteran.  In 
addition, the November 2008 examination report shows that 
examination findings were reported, along with diagnoses and 
opinions, which were supported in the record.  Thus, the Board 
finds that the November 2008 VA examination report is adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
310-11 (2007).  In addition, it appears that all obtainable 
evidence identified by the Veteran relative to her claim has been 
obtained and associated with the claims file, and that neither 
she nor her representative has identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  It is therefore the 
Board's conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising her as to the evidence needed, 
and in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
issue for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The United States 
Court of Appeals for Veterans Claims (Court) has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

II. Factual Background

Service treatment records (STRs) show that in November 1981, the 
Veteran complained of vaginal discharge for two days, pain in the 
lower abdomen.  She reported that her menses were usually regular 
- every 24 to 28 days.  In February 1982 she was treated for mild 
PID (pelvic inflammatory disease).  In August 1983 she was seen 
for menstrual irregularity.  In September 1983 she was seen for 
complaints of vaginal bleeding for two weeks.  The assessment was 
dysfunctional uterine bleeding, and the plan was for her to 
undergo another pregnancy test in a week.  A week and a half 
later, in September 1983, she had another negative pregnancy 
test, and the assessment was mild PID.  In November 1983, the 
diagnosis was persistent PID.  In December 1983, she complained 
of abdominal pain and the diagnosis was PID.  In January 1984, 
she complained of a two day history of vaginal itching and 
burning, and lower abdominal pain, and it was noted that she was 
pregnant and a vaginal test was deferred.  

Private treatment records showed that in June 1995, the Veteran 
was seen for complaints of irregular periods every 18 days with 
moderate to heavy flow, associated with moderate dysmenorrhea.  
The assessment was probable anovulatory bleeding which may be 
secondary to hypothyroidism.  In August 1999, she complained of 
irregular periods with large amounts of clots, every 18 to 23 
days, and lasting for 6 to 7 days.  In September 1999 an 
ultrasound showed a pelvic mass.  She was seen for follow-up, and 
the impressions included menorrhagia, dysmenorrheal, and 
dyspareunia secondary to fibroid uterus.  In November 1999, she 
reported her periods were still heavy, with lots of clots.  In 
December 1999, she underwent a vaginal hysterectomy for 
symptomatic fibroid uterus.  

On VA examination in November 2008, the Veteran reported that 
sometime around 1983, while on active duty in Germany, she noted 
episodes of pelvic pain and heavy vaginal bleeding.  It was noted 
that "possible but unproven diagnosis of pelvic inflammatory 
disease" was entered by the provider, and she reported being 
treated with antibiotics.  She reported having several other 
visits while on active duty, for complaints of pelvic pain and 
bleeding, that were treated with hormonal therapy and birth 
control pills.  After she was discharged from service in 1990, 
she continued with gynecological care at a private clinic, and 
finally in August 1999 a pelvic sonogram revealed a leiomyomata 
uterus, which reportedly "more clearly explained her symptoms of 
heavy vaginal bleeding and pain".  In December 1999, she 
underwent a vaginal hysterectomy with no significant 
complications, and the pathology report revealed evidence of 
fibroid leiomyomata uterus, but no evidence of pelvic 
inflammatory disease.  The indication for the hysterectomy was 
noted to be symptomatic fibroid uterus, unresponsive to medical 
therapy.  The VA examiner noted that the claims folder and 
medical records were reviewed, and listed pertinent details from 
the Veteran's medical history.  The diagnosis was post vaginal 
hysterectomy for fibroid uterus, and the examiner opined that the 
Veteran's "[g]ynecologic evaluation hysterectomy is not caused 
by or a result of pelvic inflammatory disease and is not related 
or caused by any military activities."  The examiner explained 
that nine years after the Veteran was discharged from active 
service, she had a hysterectomy due to a symptomatic fibroid 
uterus, and that she was fully recovered from the procedure with 
no residual permanent disability.  The examiner indicated there 
was no indication for the hysterectomy based on pelvic 
inflammatory disease, and that the pathology report was negative 
for this diagnosis.  

III. Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service. 
38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With regard to the claim for service connection for a 
gynecological disorder, the Veteran essentially contends that her 
uterine fibroids began in service, as shown by her complaints of 
heavy bleeding in service, and that these uterine fibroids 
eventually resulted in a hysterectomy in 1999.  With regard to 
this claim, the Board notes that on the most recent VA 
examination, the diagnosis was "post of vaginal hysterectomy for 
fibroid uterus".  Thus, there is arguably competent evidence of 
current disability shown by the record.  Moreover, the Board 
recognizes that the Court has held that the presence of a chronic 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

A review of the Veteran's STRs shows that she was treated for 
abdominal/pelvic pain and heavy bleeding on several occasions in 
service.  The diagnosis was pelvic inflammatory disease.  

Post-service private treatment records show that in 1995 and 
again in 1999 she was seen for complaints of irregular periods 
and heavy bleeding.  In November 1999 an ultrasound of the uterus 
showed fibroids and in December 1999 she underwent a 
hysterectomy.  On VA examination in 2008, the examiner, after 
reviewing the claims file and interviewing and examining the 
veteran, provided a diagnosis of post vaginal hysterectomy for 
fibroid uterus, and opined that the Veteran's "[g]ynecologic 
evaluation hysterectomy is not caused by or a result of pelvic 
inflammatory disease and is not related or caused by any military 
activities."  The examiner explained that nine years after the 
Veteran was discharged from active service, she had a 
hysterectomy due to a symptomatic fibroid uterus, and that she 
was fully recovered from the procedure with no residual permanent 
disability.  The examiner indicated there was no indication for a 
hysterectomy based on pelvic inflammatory disease, and that the 
pathology report was negative for this diagnosis.  

What is missing in this case is competent medical evidence of a 
link between any current gynecological disorder, to include 
residuals of hysterectomy, and any period of active duty service 
for the Veteran.  While STRs show she had gynecological 
complaints and treatment in service, including diagnoses of PID, 
there is no indication that her PID was related to her post-
service hysterectomy in 1999.  And, as noted above, the VA 
examiner in 2008 provided a negative opinion in this regard.  
Moreover, in the present case, the Veteran has not submitted 
medical opinion or other medical evidence to the contrary or that 
pertains to any etiological relationship to service that might 
support her claim.

The Board acknowledges that the Veteran has sincerely contended 
that her fibroids and hysterectomy (and residuals thereof) 
resulted from the heavy bleeding which she reported had an onset 
in service.  The record reflects that she has had medical 
training and is a licensed practical nurse (LPN) at the 
Gainesville VA Medical Center (VAMC).  This background must be 
taken into account when evaluating her own medical nexus opinion.  
See Goss v. Brown, 9 Vet. App. 109, 114-15 (1996); YT v. Brown, 9 
Vet. App. 195, 201 (1996); and Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (all of which generally stand for the proposition that 
any health care professional is qualified to render a medical 
opinion.).  Despite the foregoing, the Board also observes that 
the Veteran's background does not reflect she is an expert in 
diagnosing and determining the etiology of the gynecological 
disorder which is the focus of this appeal.  See Black v. Brown, 
10 Vet. App. 297, 284 (1997).  Thus, in reviewing the Veteran's 
statements and opinions in this matter, regarding the etiology of 
any gynecological disorder, as well as her former spouse's 
statements, the Board notes that they are both competent to 
report on the symptoms that she experienced during and after 
service.  Beyond that, although she has training and experience 
as an LPN, there is no indication that she is qualified to render 
an opinion as to the etiology of any gynecological disorder.  
Thus, the Board finds her opinions in this regard to be less 
credible and therefore less probative than the VA examiner's 
opinion in 2008, which did consider the history as contained and 
supported in the record.

With consideration of the competent evidence of record; the 
length of time between her discharge from service and her 
hysterectomy; the preponderance of the competent medical opinion 
being against a causal link between the Veteran's hysterectomy 
and service, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
gynecological disorder.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim for service connection for a 
gynecological disorder must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a gynecological disorder is denied.



REMAND

Although further delay of this matter is regrettable, the Board 
finds that this matter must again be remanded for reasons set 
forth below. 

The Board concludes, for reasons set forth below, that the VA 
examination dated in November 2008 (regarding the Veteran's low 
back) and the VA examination dated in May 2009 (regarding her 
left foot/ankle) are inadequate for rating purposes, and that 
supplementary opinions are warranted.  See Barr v. Nicholson, 21 
Vet. App. 303, 310-11 (2007).  

In that regard, the Board notes that on the VA examination in 
November 2008, the examiner indicated that medical records were 
available and reviewed, but that the claim file was "not 
requested by VBA".  Further, the VA examiner in 2008 noted the 
Veteran's self-reported history that her low back pain began in 
1982 in service, that she had a history of chronic low back pain 
with no specific injury, and that she had been seen in service 
for low back strain.  The diagnosis in 2008 was mechanical low 
back pain; thus the threshold requirement of competent medical 
evidence of the current existence of the claimed disorder was not 
met.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Nonetheless, 
the Board finds that this matter should be remanded to request an 
supplementary addendum to the VA examination in 2008.  In that 
regard, the Board notes that in the VA treatment records most 
recently submitted by the Veteran, it appears that she has been 
referred for physical therapy for "LBP/muscle strain", and it 
is unclear whether there has been a current diagnosis rendered 
for her low back problems.  Additionally, a review of the claims 
folder should be accomplished as there is other potentially 
pertinent information in the claims folder/record, that is also 
highlighted in the Veteran's and her former spouses's testimony 
from 2010, that has yet to be considered by the VA examiner - to 
include a motor vehicle accident in October 1989.  Thus, on 
remand, the VA examiner in 2008, or if not available, another VA 
examiner, should be asked to review the claims folder and render 
an opinion.

Moreover, the Board notes that with regard to the claim for 
service connection for a left foot/ankle, disorder, on the VA 
examination in May 2009, although the examiner was apparently 
able to review the Veteran's post-service medical treatment 
records and considered her self-reported history of left foot and 
ankle problems, the examiner indicated the issue could not be 
resolved without resort to mere speculation, explaining that (1) 
although the Veteran reported symptoms in her left ankle, the 
examination and x-rays of her left ankle were normal; and (2) 
although the Veteran claimed injury to her left ankle while in 
service, the claims folder was not available for review.  Thus, 
the Board finds that because of the examiner's rationale for the 
opinion rendered, on remand the examiner should be provided the 
Veteran's claims folder, which includes STRs (showing treatment 
for tendonitis in the left foot/ankle in March 1982) and 
additional recent VA treatment records (specifically regarding a 
left foot/ankle diagnosis - including plantar fasciitis in April 
2010 and tendonitis in June 2010),- to be considered prior to 
rendering any opinions in this matter.  Further, the Board also 
notes that a VA treatment record in July 2005 showed the Veteran 
reported having painful feet since service in 1981, and the 
assessment was "DJD of feet and right ankle related to military 
service".  A May 2007 VA treatment record showed that the 
Veteran reported pain in her feet and ankles started in basic 
training from a sprain, and had bothered her ever since.  The 
examiner noted arthritis of both ankles on x-rays, and the 
diagnosis was "arthritis/arthralgia of both ankles related to 
injury in military".  

Although the VA examiner noted in May 2009 that the Veteran's 
"medical record" had been reviewed, it is unclear, due to the 
inability to review the Veteran's claims folder at that time, 
whether these specific VA treatment records were considered.  
These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining examinations where indicated by 
the facts and circumstances of an individual case.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before the 
Board is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Finally, the Board notes that in July 2010, the Veteran submitted 
copies of VA treatment records which showed treatment in June 
2010 related to her left foot/ankle and low back.  As noted 
above, these treatment records have not been reviewed by the RO, 
and the Veteran has not submitted an appropriate waiver of this 
initial review by the RO.  38 C.F.R. § 20.1304.  Thus, on remand, 
these records should be considered and encompassed in a 
supplemental statement of the case (SSOC).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims folder to 
the individual who examined her and prepared 
the November 2008 VA examination report, for 
a supplemental opinion.  The examiner is 
requested to review the claims folder 
(including new treatment records added) and 
provide an opinion as to whether it is at 
least as likely as not (50 percent or greater 
likelihood) that any current low back 
disability is causally related to active 
service.  

If the prior examiner is not available, or is 
unable to provide the requested opinion 
without examining the Veteran, arrange for 
the Veteran to undergo an appropriate VA 
examination, to obtain the requested medical 
opinion noted above.  The entire claims file 
must be made available to the individual 
designated to examine the Veteran, and the 
examination report should reflect 
consideration of the claims folder, as well 
as the Veteran's documented medical history 
and assertions.

A complete rationale for any opinion(s) 
expressed should be provided.  If the 
examiner is unable to provide the requested 
opinion(s) without resorting to speculation, 
it should be so stated, as well as an 
explanation for this conclusion.

2.  Forward the Veteran's entire claims file 
to the physician who examined her and 
prepared the May 2009 VA examination report, 
for a supplemental opinion.  The examiner is 
requested to review the claims folder 
(including new treatment records added) and 
provide an opinion as to whether it is at 
least as likely as not (50 percent or greater 
likelihood) that any current left ankle or 
left foot disability is causally related to 
her active service.  

If the prior examiner is not available, or is 
unable to provide the requested opinion 
without examining the Veteran, arrange for 
the Veteran to undergo an appropriate VA 
examination, to obtain the requested medical 
opinion noted above.  The entire claims file 
must be made available to the individual 
designated to examine the Veteran, and the 
examination report should reflect 
consideration of the claims folder, as well 
as the Veteran's documented medical history 
and assertions.

The examiner should be asked to comment on 
specific VA treatment records including ones 
dated in July 2005 and May 2007 which linked 
the Veteran's feet/ankle disabilities to 
service, as well as comment on the prior 
diagnoses of degenerative joint disease of 
the feet, arthritis of the ankles, tendonitis 
of the left ankle, and plantar fasciitis, 
shown in VA treatment records.  

A complete rationale for any opinion(s) 
expressed should be provided.  If the 
examiner is unable to provide the requested 
opinion(s) without resorting to speculation, 
it should be so stated, as well as an 
explanation for this conclusion.

3.  Thereafter, review the claims folder to 
ensure that the foregoing requested 
development has been completed. In 
particular, review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this remand 
and, if not, implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Once the above-requested development has 
been completed, the Veteran's claims must be 
readjudicated.  If any benefit sought remains 
denied, she and her representative must be 
provided with an appropriate supplemental 
statement of the case, as well as an 
opportunity to respond.  The case must then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


